 In the Matter of LosANGELESBUILDING AND CONSTRUCTION TRADESCOUNCIL, A. F. L., AND LLOYD A. MASHBURN,ITS AGENT; MILL-WRIGHT AND MACHINERY ERECTORSLOCAL 1607,OF THE.UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, A. F. L., ANDHERMAN F.BARBAGLIA,ITS AGENTandINTERNATIONAL AssocIATIONOF MACHINISTS,FOR ITSLOCALLODGE 1235DECISION :ANDDETERMINATION OF DISPUTE{STATEMENT OF THE CASEThis proceedingarisesunder Section 10 (k) of the Act, as amendedby Labor Management Relations Act, 1947, which provides that"Whenever it is charged that any person has engaged in an unfairlabor practice within the meaning of paragraph 4 (D) of Section 8(b), the Board is empowered and directed to hear and determine thedispute out of which such unfair labor practice shall have arisen. . . "On February 2, 1949, International Association of Machinists, onbehalf of its Local Lodge 1235, herein called the Machinists, filed withthe Regional Director for the Twenty-first Region a charge alleging-that Los Angeles Building and Construction Trades Council, A. F. L.,herein called the Trades Council, and Lloyd A. Mashburn, its agent,had engaged in and were engaging in certain activities proscribed bystance, that they engaged in a strike, with an object of forcing andrequiring Westinghouse Electric Corporation, herein called Westing-house, and/or Stone and Webster Engineering Corporation, hereincalled Stone, to assign particular work to members of "affiliates" ofUnited Brotherhood of Carpenters and Joiners of America, A. F. L.-1 The'relevant portions of Section 8 of the Act are as follows :(b) It shall be an unfair labor practice for a labor organization or its agents-(n$*—a(4) to engage in, or to induce or encourage the employees of any employer to engagein, a strike or a concerted refusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles, materials, or com-modities or to perform any services, where an object thereof is: ...(D) forcing or requiring any employer to assign particular work to employees in aparticular labor organization or in a particular trade, craft, or class rather than to em-ployees in another labor organization or in another trade, craft, or class, unless suchemployer is failing to conform to any order or certification of the Board determining thebargaining representative for employees performing such work: . . .83 N. L. R. B., No. 76.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to Sections 203.74 and 203.75 of the Board's Rules andRegulations, Series 5, as amended, the Regional Director investigatedthe charges and provided for an appropriate; hearing upon due noticeto all the parties?Thereafter,,a hearing was held before James V.'Altieri, hearing officer, on March 10, 11; 14, 16, 17; 18, 21, 22, 23, and24, 1949.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings-of the-hearinghereby affirmed.All parties were afforded an opportunity to filebriefswith the Board; the Machinists, the Millwrights, and theTrades Council did so.The requests- , for oral argument of the Trades-Council and the Millwrights are denied because the record and briefs,in our opinion, adequately present the issues and positions of theparties.Upon the entire record in the case, the Board makes the following :FINDINGS of FACT1.THE BUSINESS OF THE COMPANIESWestinghouse Electric Corporation ' maintains, -inter alia,twoplants in the Commonwealth of Pennsylvania, where it isengagedin the manufacture of turbines and generators.The record reveals.that a substantial amount of the raw material used in the productionof these turbines and generators comes from outside the Common-wealth of Pennsylvania.The' turbine generator with which the in-stant dispute is concerned was shipped to California by Westing-house from its Pennsylvania plants, and is being installed by Westing-house in California.We have heretofore found that Westinghouse.isengaged in commerce."Southern California Edison Company, herein called Edison, is autility company, and delivers electric power to consumers in southernMillwright and Machinery ErectorsLocal 1607,of.the United Brotherhood of Car-',penters and Joiners of America,A. F. L., hereincalled the Millwrights,and Herman F.Barbaglia,its agent,appeared at the openingof the hearingon March 10,1949,and movedfor a10-daycontinuance,on the ground thattheyhad not been made parties respondentuntil the service of an amendedcharge a dayearlier.The hearing officer denied thismotion,without prejudice to its renewal at any time the Millwrights"claimed surprise."Counsel for the Millwrights thereuponwithdrewfrom the hearing,and now alleges adenial of due process.We find thatthe Millwrights, whichthe record shows was theonly "affiliate"of the Carpenters involved herein, was duly apprised of this proceeding,byservice of the original notice of hearing:.Moreover,the Millwrights refused the hearingofficer's express reservation to it of theright torenew the motion if "surprise". wereclaimed.The Trades Council andthe Millwrightsalsomoved the Board to strike the "SecondAmended Charge"or, alternatively,to remand the proceeding for further hearing on newmatter raisedby theSecond AmendedCharge.We donot consider the Second AmendedCharge, which was not filed until after the close of the hearing, as part,of the recordbefore us, and we do not, therefore, find it necessary to pass,upon-the motion at thistime.8Matter of Westinghouse Electric Corporation,72 N. L.R. B. 60. LOS ANGELES BUILDINGAND CONSTRUCTIONTRADES- COUNCIL 479-California.During 1948, approximately 39 percent of its total saleswas to industrial consumers, a substantial number of which are en-gaged in commerce. It purchases -much of its equipment, includingthe turbine generator here involved, from outside the State of Cali-fornia.We' have heretofore found that Edison is engaged incommerce.4We find, contrary to the contention of the Trades Council, that thecompanies are engaged in commerce within the meaning of the Act.2.The disputea.The factsEarly in 1946, Edison entered into contracts with various contrac-tors for the construction of a new power plant at Redondo Beach,California.Chief among these contractors was Stone, which alsoacts in an advisory capacity to Edison for the entire project.Beforeconstruction of the power plant began, Edison had made arrangementsfor the purchase and installation of five steam turbine generator units.Two of these generators have already been installed, one each byWestinghouse apd General Electric Company; the third was beinginstalled byWestinghouse when the dispute with which we are nowconcerned began; the fourth is to be supplied and installed by Gen-eral Electric, and operations on it are scheduled to begin about June1, 1949; and the fifth is to be supplied and installed at some futuredate by Westinghouse.Stone and the other contractors working on the Redondo Beachproject, with the exception of Westinghouse and General Electric,have employed only Trades Council members since the constructionbegan.Westinghouse and General Electric had installed the first twogenerators using two Machinists' members, as well as some Trades.Council members.A short time before the installation of the thirdgenerator was scheduled to begin, representatives of the Trades Coun-cil and the Millwrights approached Stone and attempted to persuadeStone to have Westinghouse replace the Machinists with Millwrights.Stone disclaimed responsibility for the employment of these Machin-ists, saying that they were Westinghouse employees.On January 31,1949, installation work on this third generator started.Shortly there-after, a Trades Council representative, Mashburn, askedWilliamBudge, supervisor of the installation for Westinghouse, to replace theMachinists with Millwrights.Budge refused, whereupon Mashburnsaid that he had no other recourse "except to take action."On February 2, 1949, the Trades Council called a general strike ofall the building trades employees on the project to enforce its demandon Westinghouse.All of the approximately 650 employees walked'Matter ofSouthernCaliforniaEdison Company,70 N. L.R. B. 81. -OF NATIONAL LABOR RELATIONS BOARDout, Except the 2Machin ists^employed;byWestinghouse.The latterworked untilFebruary 11, 1949, when Edison requested Westinghouseto cease itsinstallation work until the dispute was resolved.At thebeen done on-the' generator, although 'work on the rest of the project had beenresumed.'b.Contentions of the partiesNeither Edison nor Stone has advanced any contentions respectingthe merits of the dispute, nor has the-Millwrights.Westinghouse,although it likewise advanced no contentions, is clearly not a disinter-ested,party; its refusal to accede to the Trades Council's request pre-cipitated the, dispute.The Machinists contends that the work tasks involved in the in-stallation of generators is properly the craft and trade work of itsmembers, and that it has satisfactorily supplied employees for all thegenerator installation work on the project, including the two com-pleted installations. - 'The Trades Council contends'that the'Board is without jurisdictionto determine the dispute for., threereasons :(1) this case does notinvolve a "jurisdictional dispute," but presents a question of represen-tation; (2) the dispute is not one "affecting commerce"; and (3) See-tion 8 (b) (4) (D) is unconstitutional. ' 'The Trades Council alsoasserts that, in any event, the Millwrights is entitled to the work inquestion for various, reasons: (1) the work falls within the jurisdic-tiori'and the trade and craft skills of its members; (2) the TradesCouncil has a right, under the provisions of its contract with Stone,to demand conformance from Westinghouse with the terms of thatcontract; (3) A. F. of L. decisions, made while the Machinists wasaffiliated with the A. F. of L., awarded work of the type in question to_ the. Millwrights,; (4) as the Building Trades Department of the A. F.of L. (with which the Machinists was never affiliated) is the only bodythat- can effectively, determine a "jurisdictional dispute" between sub-ordinate locals in the construction field, no nonaffiliated union shouldbe permitted to supply workers in this field; (5) the existingassign-ment of work by Westinghouse to the Machinists is immaterial; other-wise the employer could "oust the Board itself of jurisdiction"; (6)as there are approximately 650 Trades Council members on the project,and the dispute involves only 2 employees not members of the TradesCouncil, the purposes of the Act will "be better effectuated" by a de-termination by the Board that will compel Westinghouse to conformits employment practices to those of the other contractors on the job;and (7) this Section 10 (k) proceeding should be dismissed as"demiinimis"because the dispute involves only 2 out of 650 employees. ' LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 481c.Applicability of the statuteThe'Board has held in several cases 5 that where a labor organizationis charged with forcing or requiring an employer to assign particularwork to members of a particular labor organization rather than toemployees of his own who are members of another labororganization,such conduct comes within the purview of Section 8 (b) (4) (D) andthe Board is "empowered and directed to hear and determine thedispute."On the record before us, it is clear that the "dispute" in this pro-ceeding involves efforts by the Respondents to compel Westinghouseto assign certain installation work to members of the Millwrights,although the work was being performed by Westinghouse employeeswho were members of the Machinists.We find, therefore, that underthe language of the Act as presently written, the dispute in questionis properly before us for determination ed.The merits of the disputeAt the time the dispute began, Westinghouse was employil}g. twomachinists and two riggers on the project; the former were membersof the Machinists, and the latter were members of an affiliate of theTrades Council other than the Millwrights.Westinghouse had ' as-signed the work in dispute to the Machinists.The Respondents in-sisted thatWestinghouse assign the work to the Millwrights.TheBoard said inMatterof Juneau SpruceCorporation, supra:As we read Sections 8 (b) (4) (D) and 10 (k), these Sectionsdo not deprive an employer of the right to assign work to hisown employees; nor were they intended to interfere with anemployer's freedom to hire, subject only to the requirement againstdiscrimination as contained in Section 8 (a) (3)..And in theIrwin-Lyohacase,supra,we held that the question of tradi-tion or custom in the industry is not a governing factor'r .. rwhere aunion with no bargaining or representative status makes demandson an employer for, the assignment of work to the exclusion, of, the"MatterofMooreDrydockCompany,81 N. L.R. B. 1108;Matter of Juneau SpruceCorporation,82 N. L.It.B. 650;Matter'of Irwin-Lyons Lumber Con pang,82'N.'L.R. B. 916.- --Members Houston and Murdock,who dissented in each of these cases,deemthemselvesbound to concur in the present decision.Moreover, they agreeentirely with the observa-tion,infra,that "theemployer in most cases will have resolved-by his own employmentpolicy,the question as to.which organization shall be awarded the work."It is for thisreason,as these dissenting Membershave, consistently pointed out, that theybelieve theBoard should eschew the pretense ofdecidingsuch matters,under Section, 10(k) of theAct, in cases like this when the issue is predetermined by the employer.The TradesCouncil's contention that Section 8 (b) (4) (D)is unconstitutional is alsorejected.Matter of Rite-FormCorset Company,Inc.,75 N.L. It. B. 174. 482DECISIONS ,OF ,NATIONAL. LABOR RELATIONS BOARDof the contentions here -advanced impels 'us to reach a different con-clusion in this case.Westinghouse had no collective bargaining agree-ment with any labor organization concerning the employees involved.The, fact that Stone, another contractor on the project, was operatingunder an agreement with the Trades Council, does not subject Westing-house to any of the, obligations of that agreement. It is clear thatWestinghouse was not under contract with Stone, and was free tomake use of its own employees for the installation, despite the factthat theotheremployers on, the project used Trades Council em-ployees.'We find, accordingly, that neither the Trades Council nor the Mill-wrights is lawfully entitled,to require Westinghouse to assign thework tin dispute to members of the Millwrights rather than to em-ployees of Westinghouse who are members of the Machinists.We are not by this action to be regarded as "assigning" the workin question to the Machinists.Because an affirmative award to either-labor organization would be tantamount to allowing that organizationto require Westinghouse to employ only its members and thereforeto violate Section 8 (a) .(3) of the Act, we believe we can make nosuch award. In reaching this conclusion we are aware that the em-ployer in most cases will have resolved, by his own employment policy,the question as to which organization shall be awarded-the work.Un-der the statute as now drawn, however, we see no way in which wecnn, by Board reliance upon such factors as tradition or custom inthe industry, overrule his determination in a situation of this particu-lar'character.DETERMINATION OF DISPUTEOn: the basis of the foregoing' findings of fact and the entire recordin this case, the Board makes the following determination of the dis-pute, pursuant to Section 10 (k) of the amended Act : 8-%1.Los Angeles Building and Construction Trades Council, A. F. L.,and Lloyd A. Mashburn, its agent, and Millwright and MachineryErectors Local 1607, of the, United Brotherhood of Carpenters andJoiners of America, A. F. L., and Herman F. Barbaglia, its agent, are,not,. and have not been, lawfully entitled to force or require Westing-house;Electric Corporation to assign work on the installation'of steam7'AsWestinghouse was, not a party to any A.F. of L.awards of jurisdiction,we find nomerit to theTrades Council's contention that such awards in its favor are determinative'in this case.8 TheMachinists contends that any determinationby theBoard should also includefutureinstallationwork atthe Redondo Beach project of Edison.We find no merit to that,contention,and'shal restrict our determination here to the dispute before us.' LOS ANGELESBUILDING AND CONSTRUCTIONTRADES COUNCIL 483turbine generators at Southern California Edison Company's plantat Redondo Beach, California, to members of Millwright and Ma-chinery Erectors Local 1607, of the United Brotherhood of Carpentersand Joiners of America, A. F. L., rather than to employees of West-inghouse Electric Corporation who are members of International, As-sociation of Machinists, Local Lodge 1235.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, each of the Respondents, may notify the RegionalDirector for the Twenty-first Region, in writing, what steps the Re-spondents have taken to comply with the terms of this Decision andDeterminationof Dispute.